Exhibit 10.4
 
PROMISSORY NOTE


$_________
February 28, 2014
 



FOR VALUE RECEIVED, each of Victory Electronic Cigarettes Corporation, a Nevada
corporation (“Victory Parent”), and VCIG LLC, a Delaware limited liability
company (“Victory Subsidiary” and together with Victory Parent, the “Company”)
hereby, jointly and severally, promises to pay to the order of ________
(“Holder”), the principal sum of __________ Dollars ($________), together with
interest as described in Section 1 below, in accordance with the provisions of
this promissory note (this “Note”).
 
This Note is one of a series of promissory notes issued pursuant to that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of February 12,
2014, by and among Victory Parent, Victory Subsidiary, FIN Electronic Cigarette
Corporation, Inc., and Elliot B. Maisel, as Representative of the Shareholders
stated therein, and constitutes one of the “Promissory Notes” as defined in the
Merger Agreement.


1.           Scheduled Payments.
 
(a)           Principal.  The entire outstanding principal balance owed and all
unpaid interest accrued under this Note shall become due and payable in full on
May 29, 2014 (the “Maturity Date”), subject to any optional prepayments of
principal allowed under Section 1(c).
 
(b)           Interest.   Interest shall accrue on the outstanding principal
balance owed under this Note at a rate of ten percent (10%) per annum (the
“Interest Rate”) from the date of this Note to the date upon which all unpaid
amounts of principal and interest owed under this Note are paid in full.  Upon
the occurrence of an Event of Default (as defined below), the Interest Rate
shall be increased to eighteen percent (18%) per annum (the “Adjusted Interest
Rate”) and such Adjusted Interest Rate shall be deemed to have accrued on the
outstanding principal balance owed under this Note from the date of this Note
and shall continue to accrue until all unpaid amounts of principal and interest
owed under this Note are paid in full.  The Interest Rate and the Adjusted
Interest Rate, as applicable, shall be calculated on the basis of the actual
number of days elapsed and a year of 360 days, consisting of twelve 30 calendar
day periods.
 
(c)           Optional Prepayments.  The Company may at any time prepay, without
premium or penalty, all or any portion of the Company’s obligations under this
Note.


(d)           Pro Rata Payments.  The Company hereby agrees to make any and all
payments under any and all of the Promissory Notes issued in connection with the
Merger Agreement to the respective holders of such Promissory Notes on a pro
rata basis based upon each such holder’s percentage determined by dividing the
original outstanding principal amount of such holder’s Promissory Note by
$15,000,000, and the Company shall take all actions necessary to effect such pro
rata payment.


2.           Payment of Note.  All payments and prepayments of principal and
interest on this Note shall be made to Holder in lawful money of the United
States of America by wire transfer of immediately available funds to a United
States bank account designated in writing by Holder (or at such other place as
the holder hereof shall notify the Company in writing).  In the event the
outstanding principal balance of this Note, together with all accrued and unpaid
interest thereon, is not paid in full by June 9, 2014 (the “Late Payment
Deadline”), on each Business Day (as defined in the Merger Agreement) following
the Late Payment Deadline, Victory Parent shall issue to Holder, at no expense
or cost to Holder, such number of shares of Victory Parent’s common stock as
equal to the Daily Default Share Amount (as defined below) until the outstanding
principal balance of this Note, together with all accrued and unpaid interest
thereon, is paid in full.  For purposes of this Note, the “Daily Default Share
Amount” shall mean the number of shares of Victory Parent’s common stock equal
to the following: (i) the original outstanding principal amount of this Note
divided by $15,000,000, multiplied by (ii) 12,500; provided, however, for each
Business Day that follows a non-Business Day or non-Business Days (a “Catch-Up
Business Day”), the Daily Default Share Amount for such Catch-Up Business Day
shall be increased to include such additional number of shares of Victory
Parent’s common stock equal to the Daily Default Share Amount multiplied by the
number of non-Business Days ending since the most recent Business Day prior to
such Catch-Up Business Day.  Notwithstanding anything in this Note to the
contrary, the maximum number of shares of its common stock that Victory Parent
shall be obligated to issue under this Note shall equal (i) 500,000, multiplied
by (ii) an amount equal to the original outstanding principal amount of this
Note divided by $15,000,000.  The Company hereby agrees to take all actions
necessary to cause the issuance of any and all of the shares of Victory Parent’s
common stock obligated to be issued under this Note, including, without
limitation, directing its transfer agent to promptly issue any and all stock
certificates representing such shares to Holder and amending the certificate of
incorporation and other organizational documents of Victory Parent to authorize
such number of shares as necessary to permit any and all issuances
hereunder.  The Company further agrees to not take any actions that shall
prevent or restrict the issuance of all of the shares of Victory Parent’s common
stock obligated to be issued under this Note or that would decrease or diminish
the economic benefit intended for and negotiated by Holder with respect to the
issuance of all of the shares of Victory Parent’s common stock obligated to be
issued under this Note.  In addition, in the event any shares of Victory’s
common stock are issued pursuant to this Note, the Company hereby agrees that it
shall take any actions necessary to include the Holder as a Holder under the
Registration Rights Agreement of even date herewith (the “Registration Rights
Agreement”), by and among Victory Parent and the Shareholders and which is
further described in the Merger Agreement or otherwise provide the identical
rights to the Holder as provided to the Holders under the Registration Rights
Agreement.


 
1

--------------------------------------------------------------------------------

 
3.           Events of Default.  Upon the occurrence of any one or more of the
following events (each, an “Event of Default”), Holder may, by notice of default
and acceleration given to the Company, accelerate the Maturity Date and declare
the entire outstanding principal balance of this Note, together with all accrued
and unpaid interest thereon, immediately due and payable:
 
(a)           If the Company fails to pay when due any amount (whether interest,
principal or other amount) then payable under this Note;
 
(b)           If, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal or state law relating to insolvency or
relief of debtors (each, a “Bankruptcy Law”), either of Victory Parent or
Victory Subsidiary shall: (i) commence a voluntary case or proceeding; (ii)
consent to the entry of an order for relief against it in an involuntary case;
(iii) consent to the appointment of a trustee, receiver, assignee, liquidator or
similar official; (iv) make an assignment for the benefit of its creditors; (v)
be unable to pay its debts as they become due; or (vi) be insolvent by any other
measure;
 
(c)           If a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (i) is for relief against either of Victory
Parent or Victory Subsidiary in an involuntary case; (ii) appoints a trustee,
receiver, assignee, liquidator or similar official of either of Victory Parent
or Victory Subsidiary or substantially all of the properties of either of
Victory Parent or Victory Subsidiary; or (iii) orders the liquidation of either
of Victory Parent or Victory Subsidiary, and in each case the order or decree is
not dismissed within sixty (60) days;


(d)           the sale, transfer or license of all or substantially all of the
assets of either of Victory Parent or Victory Subsidiary, the sale of any equity
securities of Victory Subsidiary or any transaction that results in the
stockholders of Victory Parent as of the date hereof not owning at least a
majority of the outstanding capital stock of Victory Parent; or
 
(e)           The liquidation, dissolution or winding up of either of Victory
Parent or Victory Subsidiary.


4.           Collection Costs; Remedies; Waiver.  In the event this Note is
placed in the hands of an attorney for collection, or if Holder incurs any costs
incident to the collection of the indebtedness evidenced hereby, the Company
hereby agrees to pay to Holder an amount equal to all such costs, including
without limitation all reasonable attorney's fees and all court costs.  The
rights and remedies of Holder under this Note shall be cumulative and not
alternative, including, without limitation, the Adjusted Interest Rate, the
Daily Default Share Amount and any right to acceleration and collection of the
amounts due hereunder, all of which shall be available cumulative rights and
remedies of Holder hereunder and none of such rights and remedies shall be
deemed to be in lieu of one another or any other right to collect the amounts
owed hereunder or otherwise.  No waiver by Holder of any right or remedy under
this Note shall be effective unless in writing and signed by Holder.   No
failure or delay of Holder in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or remedy, or any abandonment or discontinuance of steps to enforce
such a right or remedy, preclude any other or further exercise thereof or the
exercise of any other right or remedy.  The Company hereby waives presentment
for payment, demand, protest, and notice of demand, protest and nonpayment, and
any other notice that might be required by law.
 
5.           Replacement and Cancellation.


(a)           Replacement of Lost Note.  Upon receipt of evidence reasonably
satisfactory to the Company (an affidavit of Holder shall be satisfactory) of
the ownership and the loss, theft, destruction or mutilation of this Note and,
in the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company (provided that, if Holder is a financial
institution or other institutional investor, its own agreement shall be
satisfactory), or, in the case of any such mutilation, upon the surrender of
such Note to the Company at its principal office, the Company shall (at Holder’s
expense) execute and deliver, in lieu thereof, a new Note representing the same
rights represented by such lost, stolen, destroyed or mutilated Note and dated
so that there will be no loss of interest on such Note.  Any Note in lieu of
which any such new Note has been so executed and delivered by the Company shall
not be deemed to be an outstanding Note.
 
(b)           Cancellation.  After all principal, accrued interest and all other
amounts at any time owed under this Note have been paid in full, this Note shall
be surrendered to the Company for cancellation.
 
6.           Business Days.  If any payment is due, or any time period for
giving notice or taking action expires, on a day that is not a Business Day the
payment shall be due and payable on, and the time period shall automatically be
extended to, the next Business Day immediately following, and interest shall
continue to accrue at the required rate hereunder until any such payment is
made.


7.           Merger Agreement. This Note has been executed and delivered
pursuant to and in accordance with the terms and conditions of the Merger
Agreement.  Capitalized terms used in this Note without separate definition
shall have the respective meanings given to them in the Merger Agreement.
 
 
2

--------------------------------------------------------------------------------

 
8.           Governing Law. This Note shall be governed by and construed
according to the laws of the State of Delaware, except to the extent preempted
by applicable laws of the United States of America.  To the fullest extent
permitted by applicable law, each of the Company and Holder agrees (i) that any
claim, action or proceeding by such party seeking any relief arising out of, or
in connection with, this Note or the transactions contemplated hereby shall be
brought only in the United States District Court for the Southern District of
Alabama or any Alabama state court, in each case located in Mobile County,
Alabama and not in any other State or Federal court, (ii) to submit to the
exclusive jurisdiction of such courts and to waive and agree not to assert any
objection that the laying of such venue has been brought in an inconvenient
forum and (iii) that a judgment in any such action or proceeding may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law.  It is the intention of the Company and Holder to conform
strictly to all laws applicable to Holder and the Company that govern or limit
the interest and loan charges that may be charged in respect of the indebtedness
evidenced hereby.  Anything in this Note to the contrary notwithstanding, in no
event whatsoever, whether by reason of advancement of proceeds of the loans or
otherwise, shall the interest and loan charges agreed to be paid to Holder for
the use of the money advanced or to be advanced under this Note exceed the
maximum amounts collectible pursuant to applicable law.  The Company and Holder
have agreed that if for any reason whatsoever the interest or loan charges paid
or contracted to be paid by the Company to Holder in respect of this Note shall
exceed the maximum amount collectible under the laws applicable to Holder, then,
in that event, and notwithstanding anything to the contrary in this Note or any
other document (i) the aggregate of all consideration that constitutes interest
or loan charges under the law applicable to Holder that is contracted for,
taken, reserved, charged or received under this Note under no circumstances
shall exceed the maximum amounts allowed by such applicable law, and any excess
paid to Holder shall be credited by Holder on the principal amount of this Note
(or, to the extent the principal amount outstanding under this Note has been or
thereby would be paid in full, refunded to the Company), and (ii) in the event
that the maturity of this Note is accelerated as set forth herein, then such
consideration that constitutes interest or loan charges under the law applicable
to Holder may never include more than the maximum amounts allowed by the law
applicable to Holder, and any excess interest or loan charges provided for
herein shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by Holder on the
principal amount of this Note (or, to the extent the principal amount of this
Note has been or thereby would be paid in full, refunded by Holder to the
Company).
 
9.           Severability; Successors and Assigns.  Time is of the essence of
this Note.  In the event any one or more or the provisions of this Note shall
for any reason be held to be invalid, illegal or unenforceable, in whole or in
part or in any respect, or in the event that any one or more of the provisions
of this Note operate or would prospectively operate to invalidate this Note,
then and in either of those events, such provision or provisions only shall be
deemed null and void and shall not affect any other provision of this Note and
the remaining provisions of this Note shall remain operative and in full force
and effect and shall in no way be affected, prejudiced or disturbed thereby, and
the Company and Holder will amend or otherwise modify this Note to replace any
prohibited or invalid provision with an effective and valid provision that gives
effect to the intent of the Company and Holder to the maximum extent permitted
by applicable law.  This Note may not be assigned or transferred by the Company
except by operation of law.  Any transfer or assignment in violation of this
Section 9 shall be void.
 
10.           Amendments.   No supplement, modification or amendment of any
term, provision or condition of this Note shall be binding or enforceable unless
executed in writing by the Company and Holder.




[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Promissory Note as of the date first written above.
 

 
VICTORY ELECTRONIC
CIGARETTES CORPORATION
         
Date
By:
/s/        Name        Title             
VCIG LLC
            By:         Name        Title   

 
 


 


4

--------------------------------------------------------------------------------